On Remand from the Supreme Court

CRAWLEY, Judge.
The prior judgment of this court has been affirmed in part, reversed in part, and the cause remanded by the Supreme Court of Alabama. On remand to this court, and in compliance with the Supreme Court’s opinion of September 24, 1999, 769 So.2d 903 (Ala.1999), that portion of the *920judgment of the trial- court entering a summary judgment for GM and Bishop on Tucker’s breach-of-express-warranty claims is hereby reversed, and the cause remanded to the trial court for it to “(1) vacate its judgment as to Tucker’s breach-of-express-warranty claims; (2) allow Tucker to present any additional evidence he may have in opposition to the summary-judgment motion as to those claims; and (3) enter a new ruling on those claims.” 769 So.2d at 910.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
ROBERTSON, P.J., and YATES, MONROE, and THOMPSON, JJ., concur.